Citation Nr: 0930201	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 Regional Office (RO) in 
Winston-Salem, North Carolina rating decision, which declined 
to reopen the claim on appeal.

The Board notes that following the June 2002 rating decision, 
the Veteran submitted additional evidence with a statement 
received in September 2002.  The statement said, in relevant 
part, "I have enclosed documentation which is both new and 
material in my claim for an increase in service-connection 
and compensation."  The RO considered this statement a new 
claim to reopen, rather than a notice of disagreement (NOD) 
with the June 2002 rating decision, and issued another rating 
decision in April 2003 denying the perceived claim.  In 
context, however, the Board finds the September 2002 
statement and evidence were a disagreement with the June 2002 
rating decision and not an effort to raise a new claim to 
reopen.  Furthermore, the Board also points to 38 C.F.R. § 
3.156(b) (2008), which provides that when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 
161-62 (1999).  Thus, the Board essentially finds that the 
matter on appeal arose from the June 2002 rating decision.

The Veteran had a local hearing before an RO hearing officer 
in May 2004.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of each proceeding has been associated with the claims 
folder.

The Veteran's case was remanded by the Board for additional 
development in July 2007, to include the aforementioned March 
2008 Board hearing.  The case is once again before the Board.

The April 2003 rating decision, in effect, appears to have 
reopened the claim and denied it on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision denied 
service connection for spinal curvature, chronic residuals of 
injury, finding no competent and probative medical evidence 
of a current low back disability or evidence linking any low 
back disability to any incident of military service. 
 
2.  Evidence received since February 1994 raises a reasonable 
possibility of substantiating the Veteran's low back claim. 
 
3.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran has a chronic low back disability that can be 
attributed to her active military service. 


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied the claim 
for entitlement to service connection for a low back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1100 (2008). 
 
2.  Evidence received since the February 1994 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a chronic low back disorder is new and 
material, and, therefore, the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008). 
 
3.  The Veteran's chronic low back disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to the 
issue on appeal, the Board finds that any deficiencies in 
notice were not prejudicial to the Veteran.  

New and Material Evidence 

The Veteran claims she began having problems with her back in 
October 1983, following a slip and fall while on active duty.  
The Veteran also suffered another fall while climbing a 
mountain in August 1984.  Since October 1983, the Veteran 
asserts experiencing chronic back pain and muscle spasms.  
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2008).  

In a February 1994 rating decision, the RO denied service 
connection for spinal curvature, chronic residuals of injury.  
Although the Veteran did file a timely NOD as to a portion of 
the February 1994 rating decision, she did not appeal the 
claim for a back disability to the Board, but rather, she 
appealed a claim for a higher initial rating for a service-
connected shoulder disability.  As no correspondence was 
received from the Veteran within the appeal period perfecting 
her appeal with respect to the issue of entitlement to 
service connection for a back disability, therefore, the 
February 1994 rating decision is final. 
 
At the time of the February 1994 decision, the record 
included service treatment records showing multiple 
complaints and treatment for back pain, but no diagnosis of a 
specific back disorder.  The Board notes negative diagnostic 
tests, including an October 1983 x-ray, for back pathology.  
There was also an x-ray report from August 1993 that revealed 
no scoliotic abnormalities.  In addition, there was a 
transcript from a May 1994 RO hearing. 
 
Potentially relevant evidence received since the February 
1994 decision includes a May 2009 Veterans Health 
Administration (VHA) opinion letter, VA outpatient and 
private treatment records, a March 2003 VA examination 
report, and multiple statements from the Veteran and her 
husband, including transcripts from a May 2004 RO hearing and 
March 2008 Board hearing.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims her back problems began in the 
military and grew worse through the years, to the point where 
she had a breast reduction in 1997 in an effort to alleviate 
the pain.  The Veteran acknowledges sustaining an 
occupational injury in 2001, but she contends that she 
already had a chronic back disorder resulting from military 
service prior to that injury
 
As noted, for evidence to be new and material in this matter, 
it would have to tend to show a nexus between the Veteran's 
current back disability and her in-service complaints of back 
pain, or any other incident of service.  The Board finds the 
evidence received since the February 1994 decision does.

The May 2009 VHA opinion letter states, in relevant part, 
"it is more likely than not that she had a lumbar spine 
disorder while serving in the military.  The diagnosis for a 
condition spanning from 1983 through 1985 would be 'chronic 
lumbar strain.'" 
 
Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes the May 2009 VHA opinion letter, at the 
very least, raises a reasonable possibility of substantiating 
the claim and constitutes new and material evidence 
sufficient to reopen the Veteran's claim. 

Having reopened the claim, the Board will now evaluate that 
claim on the merits.


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because arthritis was not 
medically diagnosed within one year of discharge.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

As noted above, the Veteran claims she began having problems 
with her back in October 1983, following a slip and fall 
while on active duty.  The Veteran also suffered another fall 
while climbing a mountain in 1984.  Since October 1983, the 
Veteran asserts experiencing chronic back pain and muscle 
spasms.    

The Veteran's service treatment records include complaints of 
and treatment for back pain.  The Veteran's August 1981 
report of medical history at enlistment noted no history of 
recurrent back pain.  In October 1983 the Veteran reported 
low back pain and swelling after a fall.  X-rays appeared 
negative and the Veteran was assessed with a soft tissue 
injury of the lumbosacral area.  In August 1984 the Veteran 
reported with a swollen back.  X-rays were again negative.  
In February 1985 the Veteran reported again falling and 
hurting her back, feeling swelling and pain in the same area 
as in October 1983.  The assessment was a bruised sacral 
spine area.  In March 1985 the Veteran reported swelling in 
her back since the October 1983 injury and that the back was 
still giving her problems.  The examiner observed mild lumbar 
scoliosis and localized tenderness of the low back.  X-ray 
revealed minimal scoliosis and the Veteran was assessed with 
low back pain, musculoskeletal.  A separate treatment record 
from the same month documents reports of intermittent pain on 
movement and another assessment of musculoskeletal back pain.  
In April 1985 the Veteran reported low back pain following a 
day of bending at work, with pain similar to previous 
episodes, for which she had been receiving monthly physical 
therapy.  Examination revealed no deformity or apparent 
spasm, with muscular point tenderness in the lumbosacral 
area.  The assessment was back strain.  The Veteran was 
separated from service in February 1993 for an unrelated 
right shoulder disability, for which the Veteran is 
separately service-connected.  

After service, the Veteran received periodic treatment for 
back pain.  An x-ray report from August 1993 revealed no 
evidence of scoliotic curve.  In November 1996 the Veteran 
was evaluated for a breast reduction to alleviate neck, 
shoulder and back pain, which she underwent in early 1997.  
In August 2000, the Veteran was seen in the emergency room 
with complaints of back pain.  Examination revealed 
tenderness to palpation and slight scoliosis.  The diagnostic 
impression was lumbosacral back strain.  A January 2002 MRI 
showed very minimal degenerative spondylotic change at the 
L4-L5 level.  In November 2002 the Veteran reported frequent 
sharp low back pain and was diagnosed with sacroiliac, 
thoracic, and lumbar spine joint dysfunction.  

In March 2003 the Veteran was afforded a VA examination.  The 
Veteran reported a history of badly twisting her back in 
October 2001 while trying to hold a sink that fell.  Based on 
the reported history and examination, the examiner diagnosed 
lumbar strain symptoms, disc disease on motion.  The examiner 
concluded, "Although the veteran had some complaints about 
her back in the service, this examiner does not feel that it 
is likely that her current back disability stemmed from 
injury during her service but rather than more recent injury 
as described in 2001 for which she sought assistance."

In July 2003 a U.S. Department of Labor work capacity 
evaluation issued permanent job restrictions for her position 
with the U.S. Postal Service based on the Veteran's lumbar 
strain/strain and chronic low back pain.  In July 2004 the 
Veteran was seen for back pain.  X-rays showed minimal 
degenerative change and the treatment professional's 
impression was back pain of unknown etiology.  A 
certification of health care provider in August 2004 noted 
the Veteran's early L4 degenerative changes.  In August 2007 
the Veteran reported back spasms after work requiring a lot 
of bending.

To clarify the etiology of the Veteran's back pain, the Board 
requested a VHA medical opinion.  The May 2009 letter 
discussed the Veteran's in-service reports of back pain, 
beginning in October 1983.  The examiner observed, "No real 
diagnosis other than lumbar strain was ever made.  Two notes 
state she had fallen and one note states she had pain after 
repetitive bending; so that's at least three episodes of some 
trauma that has occurred by history while on active-duty 
status in the service."  The examiner determined that it was 
more likely than not the Veteran had a lumbar spine disorder 
and that the diagnosis for a condition spanning from 1983 
through 1985 would be a "chronic lumbar strain."

The Board has considered the aforementioned medical opinions.  
As noted, the March 2003 examiner found it less likely than 
not that the Veteran's current low back disorder was related 
to her in-service injuries because of the Veteran's reports 
of a post-service injury to the back in October 2001.  By 
contrast, the May 2009 VHA opinion characterized the Veteran 
as having a chronic low back condition during service.  
38 C.F.R. § 3.303(b) provides that chronic conditions shown 
as such in service permit service connection for 
manifestations of that same chronic condition observed after 
service, no matter how remote in time, unless clearly 
attributable to intercurrent causes.  The implication of the 
May 2009 examiner's opinion, based on the Board's opinion 
request to the examiner and the language of the opinion, is 
that the Veteran's current low back disorder is, at least in 
part, a continuation of that chronic condition.  The Board 
notes the May 2009 VHA opinion letter does not specifically 
address the post-service back injuries as the intercurrent 
cause of the Veteran's current disability.  The March 2003 VA 
examination report, however, also does not provide a 
rationale as to why the Veteran's current lumbar strain is 
attributable to an October 2001 post-service injury, rather 
than the documented in-service chronic lumbar strain.  

Significantly, moreover, the Board notes the Veteran 
initially filed for service connection for her back disorder 
in March 1993, nearly a decade before her first post-service 
injury.  Also, the Veteran underwent a breast reduction in 
1997 to alleviate, in part, her back pain.  This surgery was 
also years before her first post-service injury.  As noted, 
in 2000, she was specifically diagnosed with lumbosacral back 
strain.  

The Board believes this evidence strongly corroborates the 
Veteran's reported continuity of low back pain and swelling 
since service, reports of which she is certainly competent to 
make.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

In light of the Veteran's credible lay testimony regarding 
continuity of back pain since service, the VHA medical 
opinion concluding that she had chronic lumbar strain that 
began in service service, and post-service treatment records 
documenting lumbosacral strain after service but before the 
2001 injury, the Board concludes that the evidence is at 
least in relative equipoise as to whether her lumbar back 
strain is directly related to her military service.  When the 
totality of the evidence supports the Veteran's claims or is 
in relative equipoise, the Veteran prevails on his claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
having resolved reasonable doubt in favor of the Veteran, the 
Board concludes service connection is warranted for a chronic 
lumbar strain with disc disease.
 

ORDER
 
Entitlement to service connection for a chronic low back 
disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


